Serafin Props., LLC v Amore Enters., Inc. (2018 NY Slip Op 07634)





Serafin Props., LLC v Amore Enters., Inc.


2018 NY Slip Op 07634


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1277 CA 18-00841

[*1]SERAFIN PROPERTIES, LLC, PLAINTIFF-APPELLANT,
vAMORE ENTERPRISES, INC., DEFENDANT-RESPONDENT. 


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (GUY J. AGOSTINELLI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LEWANDOWSKI & ASSOCIATES, WEST SENECA (KIMBERLY M. THRUN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered February 6, 2018 in a declaratory judgment action. The judgment, among other things, declared that plaintiff does not have a prescriptive easement over defendant's property. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court